<&$*•
Appeal Dismissed and Opinion issued July 28, 2000




                                           In The

                                  Court of Appeals
                      Jfftftl? m&ttitt nf Qfexas at Baltaa
                                    No. 05-99-01639-CR



                              JULIAN MARQUEZ, Appellant

                                             V.

                               STATE OF TEXAS, Appellee


                          On Appeal from the 219th District Court
                                    Collin County, Texas
                            Trial Court Cause No. 219-81457-98


                      OPINION AND ORDER PER CURIAM
                Before Chief Justice Thomas and Justices Kinkeade and O'Neill

        Appellant has filed amotion to withdraw the appeal. Appellant's counsel has approved
the motion.

        This Court hereby GRANTS the motion to withdraw and ORDERS the appeal
 DISMISSED and that this decision be certified below for observance. See TEX. R. APP. P.

 42.2(a).

                                            PER CURIAM
 Do Not Publish
 Tex. R. App. P. 47
                                            ~K**£*s:.**Sr;*3S




                                     Fifth Court of Appeals
                                 Case Attorney Address List
                                                                               Page:   1
                                                                Date Printed: 07/28/2000

                  Case Number: 05-99-01639-CR Date Filed: 09/29/1999

Style: Marquez, Julian
       v.

       The State of Texas


Trial Judge:          Henderson, Curt B.
Trial Court Reporter:       Wheeler,Deborah/MaienscheinS
Trial Court:          219TH DISTRICT COURT Trial County: COLLIN

APP    Greg Willis
       ATT 21653500
       777 E 15 th #203
       Piano, TX 75074
        Phone 972/616-1999
        Fax


STA     Tom O'Connell
        ATT 015181000
        Criminal District Attorney
        Collin County Courthouse
        210 S. McDonald Street, Suite 324
        McKinney, TX 75069
        Phone 972/548-4323
        Fax 972/542-3052